DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 14-20, in the reply filed on 23MAR2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority having the earliest filing date of 01/23/2015 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Interpretation
The claims terms are interpreted as defined in the “Complete Textile Glossary” by Celanese Acetate 2001. The following terms of art are generally known:
SLIVER: A continuous strand of loosely assembled fibers without twist. Sliver is delivered by the card, the comber, or the drawing frame. The production of sliver is the first step in the textile operation that brings staple fiber into a form that can be drawn (or reduced in bulk) and eventually twisted into a spun yarn.
TOW: A large strand of continuous manufactured fiber filaments without definite twist, collected in loose, rope-like form, usually held together by crimp. Tow is the form that most manufactured fiber reaches before being cut into staple. It is often processed 
CRIMP: 1. The waviness of a fiber expressed as crimps per unit length. 2. The difference in distance between two points on an unstretched fiber and the same two points when the fiber is straightened under specified tension. Crimp is expressed as a percentage of the unstretched length. 3. The difference in distance between two points on a yarn as it lies in a fabric and the same two points when the yarn has been removed from the fabric and straightened under specified tension, expressed as a percentage of the distance between the two points as the yarn lies in the fabric.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 line(s) 3 sets forth the limitation “fibers configured for thermal bonding”. It is unclear how the fibers are “configured for thermal bonding” without the specifying materials used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over BONER (US 7223347) in view of SEBASTIAN (US 20140026909), RODMAN (US 3017239), and WITSCH (US 20100319543).
Regarding claims 14-15, BONER teaches an apparatus for filtering fluids (title, Figs.) including a filter comprising:
a housing (outer fluid container, Fig. 1 #15) comprising an inlet port (influent pipe, Fig. 1 #20) and an outlet port (effluent pipe, Fig. 1 #45); and
a filter media (compressible media, Fig. 2 #60) associated with the housing and comprising:
nonwoven (C2/L30; C7/L8) fibers in rope form (see e.g. Fig. 6) and formed into e.g. a spherical shape (Fig. 8), wherein the nonwoven is composed of synthetic fibers (C5/L34-35).
BONER teaches mixed fibers for optimizing the properties of the filter material (C2/L29-39), but does not teach using a sliver in making the filter elements. One having ordinary skill in the art would recognize that in the manufacture of shaped fibrous articles one may use staple fibers that are conventionally formed into slivers for the purpose of aligning and mixing fibers.
SEBASTIAN teaches a mixed fiber sliver for use in the manufacture of cigarette filter elements (title, Figs.) comprising receiving two or more fiber tows, cutting the tows into staple length, blending the staple fibers into a blended sliver, and forming into a cylindrical shape for the purpose of blending multiple staple fibers for improved properties such as strength (abstract; par. [0019,0021,0036,0038,0051]).
RODMAN teaches air conditioner filters having germicidal properties (title), comprising:
a nonwoven material composed of staple fibers (C4/L20-26, 47-50) comprising a first synthetic staple fibers having a first denier (15% 5.5 denier; C4/L26), a second 
RODMAN further teaches that such a combination of staple fibers of different denier may be provided in order filter fine particles while maintaining an open structure (C2/L11-33).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BONER’s filter media to be sufficiently mixed with various fibers having different properties as taught by SEBASTIAN and RODMAN in order to filter fine particles while maintaining an open structure with a suitable filtration properties such as strength. The references are combinable, because they are in the same technological environment of fibrous filters. See MPEP 2141 III (A) and (G).
BONER does not teach wrapping. WITSCH teaches a flutable fiber webs with high dust holding capacity (title, Fig. 3) comprising a fluted fiber web filter media spirally wrapped around a core, which may have a different density (Fig. 3. Par. [0069-0070]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter medium of BONER with the shape of wrapping and density of WITSCH in order to provide a filter medium with a satisfactory contaminant-holding capacity (par. [0069]). The references are combinable, because they are in the same technological environment of fibrous filters. See MPEP 2141 III (A) and (G).
Regarding claim 16, RODMAN teaches a composition of the nonwoven material includes, for example 15% of 5.5 denier, 10% of 17 denier fibers, and 75% 35 denier fibers (C4/L25-27). Broadly speaking, what is required is a mixture of (a) coarse fibres, 
Additionally, RODMAN teaches the percent composition is a results-effective variable that affects the structure and properties (C4/L34-38). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed ranges because it is known that fiber composition is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 17, BONER’s modified filter is capable of filtering particulate matter. The claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
	Regarding claim 18, BONER teaches the fibers are crimped, which results in a cross-locking characteristic (C5/L52-53). See also RODMAN teaching crimping to interlock the fibres (C2/L7-10).
	Regarding claim 19, BONER teaches the synthetic staple fibers bi-component fibers (C5/L15-16).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over BONER (US 7223347) in view of BONER (US 7223347) in view of SEBASTIAN (US 20140026909), RODMAN (US 3017239), WITSCH (US 20100319543), and evidenced by TAYLOR (US 3307706).
Regarding claim 20, BONER teaches the synthetic staple fibers are e.g. hydrophobic (e.g. polypropylene is hydrophobic. See BONER C5/L39 and TAYLOR table 1 and C3/L69-71). 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777